UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6663


MICHAEL LEE MCLEOD,

                Petitioner – Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia    Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00340-RAJ-TEM)


Submitted:   September 23, 2014           Decided:   October 17, 2014


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Lee McLeod, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael      Lee    McLeod      seeks       to    appeal          the     district

court’s    order     accepting      the      recommendation           of    the       magistrate

judge     and    denying       relief   on     his       28    U.S.C.       §    2254      (2012)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a    certificate        of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial      showing         of     the       denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,         537    U.S.       322,     336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that McLeod has not made the requisite showing.                             Accordingly, we

deny McLeod’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis and dismiss the appeal.                                      We

deny McLeod’s motion for appointment of counsel and dispense

                                              2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3